Exhibit 10.102

LOGO [g21873ex10-102pg1.jpg]

December 3, 2008

Lance Miyamoto

Comverse Technology, Inc.

810 Seventh Avenue

35th Floor

New York, NY 10019

Re:  Second Amendment to the Make-Whole Deferred Stock Unit Award Agreement (the
“Deferred Stock Award Agreement”) dated as of November 1, 2007 between Comverse
Technology, Inc. (the “Company”) and Lance Miyamoto

Dear Lance:

Pursuant to the terms of the Deferred Stock Award Agreement, the Company was
required to deliver to you on November 1, 2008 and is required to deliver to you
on November 1, 2009 the number of shares of Company common stock equal to the
aggregate number of Granted Units (as defined in the Deferred Stock Award
Agreement) that vest as of each date (i.e., 6,667 shares of Company common
stock). The Compensation Committee of the Company’s Board of Directors has
determined that it would be beneficial to amend your Deferred Stock Award
Agreement to provide greater flexibility as to the timing of the delivery of the
6,667 shares of Company common stock which vested on November 1, 2008 and which
will vest on November 1, 2009 in order to alleviate the possibility of the
vested Company common stock being required to be delivered to you (and taxable
to you) when the Company common stock is not subject to an effective
registration statement and/or other restrictions on the resale of such stock.
Accordingly, upon your execution of this letter amendment below and delivery to
the Company by December 23, 2008, the Deferred Stock Award Agreement is hereby
amended by adding the following as the last sentence of Section 4(a):

“Notwithstanding anything to the contrary contained in this Section 4(a), and
subject to Section 4(b), the number of shares of Common Stock deliverable to the
Grantee in respect of any Granted Units which vest in calendar years 2008 and
2009 shall be deliverable to the Grantee on the first date within calendar year
2010 on which there is an Effective Registration (as defined below) in place,
but in no event later than December 31, 2010; provided, however, that (i) in the
event of the Grantee’s Service Termination in accordance with Section 3(b) prior
to December 31, 2010 and there is no Effective Registration in place or (ii) in
the event that any shares are deliverable to the Grantee in



--------------------------------------------------------------------------------

respect of Granted Units when there is no effective registration statement on
Form S-8 or any successor form under the Securities Act of 1933, as amended, in
respect of the Granted Units, unless the Grantee elects otherwise subject to
Section 4(b), the number of shares of Common Stock in respect of any Granted
Units which are vested as of the Termination Date or Vesting Date, as
applicable, shall be delivered to the Grantee on the Termination Date or Vesting
Date, as applicable, less a number of shares of Common Stock with an aggregate
value sufficient to cover any applicable Withholding Tax, with the shares of
Common Stock valued using the closing price of the Common Stock on the
Termination Date or Vesting Date, as applicable. For purposes of this Section 4,
“Effective Registration” shall mean the registration of the shares of Common
Stock granted to the Grantee hereunder pursuant to an effective registration
statement on Form S-8 or any successor form under the Securities Act of 1933, as
amended, and no restrictions under applicable law apply to the resale of such
shares of Common Stock at the time of delivery of such shares of Common Stock.”

This letter amendment constitutes the complete, final and exclusive embodiment
of the entire agreement between you and the Company with regard to the subject
matter herein and supersedes any other promises, warranties, representations or
amendments related to the subject matter herein, including, without limitation
the letter amendment to the make-whole Deferred Stock Unit Award Agreement dated
as of November 1, 2007 between Comverse Technology, Inc. and Lance Miyamoto,
dated as of April 29, 2008

Except as expressly herein amended, the terms and conditions of the Deferred
Stock Award Agreement shall remain in full force and effect.

 

    COMVERSE TECHNOLOGY, INC.     By:  

/s/ Cynthia L. Shereda

    Name:   Cynthia L. Shereda     Title:   Executive Vice President, General
Counsel and Corporate Secretary Accepted and Agreed as of December 4, 2008:    
 

/s/ Lance Miyamoto

      Lance Miyamoto      

 

2